Citation Nr: 9931010	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-34 133A	)	DATE
	)
	)                              

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to benefits for the veteran's school child 
[redacted] prior to February 1, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the benefit sought on 
appeal.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a March 1994 letter, the RO informed the veteran that 
payments based on school attendance for his child [redacted] 
would be continued until July 1, 1994 and that evidence of 
further school attendance would have to be received within 
one year in order for additional benefits to be paid.

3.  The veteran's application for benefits based on school 
attendance for his child [redacted] was received in June 1996, 
and the application indicated a university term beginning on 
January 19, 1996.


CONCLUSION OF LAW

The requirements for benefits for the veteran's school child 
[redacted] prior to February 1, 1996 have not been met.  38 
U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.31, 3.109, 3.400, 3.401, 3.667 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. 
§ 3.400 (1999).  In a claim for additional compensation or 
pension for a dependent, the effective date will be the 
latest of the following: the date of the claim, the date 
dependency arises, or the effective date of the qualifying 
disability rating provided that evidence of dependency is 
received within one year of notification of such rating 
action.  See 38 C.F.R. § 3.401(b) (1999).

In this case, the veteran is in receipt of VA pension 
benefits and is the father of [redacted], who was born on 
May [redacted], 1976.  Under VA regulations, pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance if the child was at that time pursuing 
a course of instruction at an approved school and a claim for 
such benefits is filed within one year from the child's 18th 
birthday.  See 38 C.F.R. § 3.667(a)(1) (1999).  Pension or 
compensation based upon a course which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course if a claim is filed one year from that date.  See 
38 C.F.R. § 3.667(a)(2) (1999).

In a March 1994 VA Form 21-674C (Request for Approval of 
School Attendance), the veteran indicated that his child 
[redacted] would be graduating from high school on June 22, 
1994 and would attend one of two noted universities.  In a 
March 1994 letter, the RO informed the veteran that payments 
based on school attendance for [redacted], his child, would be 
continued until July 1, 1994 and that evidence of further 
school attendance would have to be received within one year.  
See 38 U.S.C.A. § 5103(a) (West 1991) (the VA has a duty to 
notify the veteran of the evidence needed to complete an 
application for a benefit, and, if the evidence is not 
received within one year from the date of such notification, 
the benefit may not be paid by reason of that application). 

However, the veteran's subsequent VA Form 21-674 was not 
received until June 1996, and this application indicated that 
[redacted]'s most recent term at a university began on January 
19, 1996.  No submissions regarding [redacted]'s education were 
received by the RO between March 1994 and June 1996.  As 
such, the RO, in a July 1996 decision letter, determined that 
the veteran would receive benefits for [redacted]'s education 
effective as of February 1, 1996.  See 38 C.F.R. § 3.31 
(1999) (payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension, or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective).  The veteran 
filed an application for retroactive benefits in May 1997, 
and this application was denied in the appealed June 1997 
decision letter.

In this case, the veteran was fully informed of the need to 
submit further documentation of [redacted]'s education in the 
RO's March 1994 letter, but the veteran's application was not 
received until June 1996.  As noted above, VA regulations 
reflect that, if the requested evidence is not received 
within the one-year time period, retroactive benefits cannot 
be paid.  As such, given that the veteran's application was 
not received until June 1996, the Board finds no basis for a 
grant of retroactive benefits for his school child [redacted].


ORDER

Benefits for the veteran's school child [redacted] prior to 
February 1, 1996 are denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

